DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the final rejection of 5 Sep 2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 19 Oct 2021 has been entered.

Amendments Received
Amendments to the claims were received and entered on 19 Oct 2021.

Request for Interview
As requested by Applicant on 19 Oct 2021, the examiner left a voice mail for Penny Caudle on 27 Oct 2021, attempting to schedule an interview.  The interview was not scheduled before the examiner needed to act on the reply.

Status of the Claims
Canceled: 3, 6, 10, 12–14, 17, 18 and 20
Examined herein: 1, 2, 4, 5, 7–9, 11, 15, 16, 19 and 21–27
Withdrawn Rejections
All rejections of claims 10 and 14 are hereby withdrawn; their cancelation moots the rejections.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 5, 7–9, 11, 15, 16, 19 and 21–27 are rejected under 35 USC § 101 because the claimed inventions are directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  Minor revisions have been made to update MPEP citations to the current revision, and to address the newly-presented claim limitations.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of correlating measurements of brain activity from a subject to a target resting brain state brain activity attribute.
Mathematical concepts recited in the claims include "a discriminator that serves as a biomarker for a target resting brain state", "signals representing functional brain activities in a plurality of prescribed regions of the first subject's brain for a predefined time period while the first subject is in a resting state", "calculating … correlations of brain activities from among said plurality of prescribed regions …", "calculating a reward value in accordance with a degree of similarity of said calculated 
Steps of evaluating, analyzing or organizing information recited in the claims include "signals indicative of brain activities in a resting state at a plurality of prescribed regions in a brain of a first subject".
Steps of organizing human activity include "instructing the first subject to concentrate".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites additional elements that are not abstract ideas: an "apparatus" including "a brain activity detecting device", "a storage device" and "at least one processor" that implement the abstract idea, "presenting a visual stimulus corresponding to or indicative of a magnitude of said calculated reward value" and "at least one display".  Claim 8 recites the non-abstract elements of a "system" that comprises the same components as the "apparatus" of claim 1, and is used to implement the same abstract ideas.  The claims do not describe any specific computational steps by which the apparatus or carries out the abstract idea, nor do they provide any details of how specific structures of the apparatus are used to implement these functions.  The claims state nothing more than that a generic apparatus performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a generic apparatus, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
Claim 25 recites the additional non-abstract elements of "time-sequentially measuring brain activity signals" and "presenting a visual stimulus". Adding the step of "measuring brain activity signals" to the abstract idea imposes no meaningful limits on how the abstract idea is performed or implemented.  Similarly, adding the abstract idea to the step of "measuring brain activity signals" does 
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a generic apparatus, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
As explained above, the generic steps of measuring brain activity signals and presenting a visual stimulus constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
i.e. brain activity measurement).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 19 Oct 2021, Applicant asserts that "the independent claims have been amended to effect a particular treatment or prophylaxis for a disease or medical condition" (pp. 13–14).
This is not a reasonable interpretation of the claimed subject matter.  PTAB found that "we are not persuaded that the independent claims use 'a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition'" (Decision of 20 Aug 2021, p. 10).  Though the claims have been amended since the PTAB's decision, none of the amendments recites a particular treatment or prophylaxis.  Instead, the claimed inventions "present a visual stimulus corresponding to or indicative of a magnitude of said" "degree of similarity of said calculated correlations to target correlations corresponding to said target attribute".  In other words, they provide information (i.e. "a visual stimulus") to the subject about how well the subject is performing a test.  Providing evaluative feedback is related to, and useful within the field of, effecting therapy.  But it is not a therapy itself.  By way of 
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 2, 4, 5, 7, 19, 21, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cecchi, et al. (US 2013/0034277; previously cited); deCharms (US 2002/0103429; previously cited) and Broyd, et al. (Neuroscience and Biobehavioral Reviews 2009).
The explanation of the correspondence among Cecchi, deCharms and the claim limitations is substantially similar to that presented in the previous Office action.
Claim 1 is directed to a system comprising:
i.	"a brain activity detecting device …"
ii.	"a storage device for storing information that specifies a discriminator"; the additional description of how the discriminator is generated (i.e. "from signals measured in advance …"), or how it is used (i.e. "executing a discrimination of a target attribute …") does not impose any structural limitations on the storage device itself
iii.	"at least one processor configured to …"
a.	"time-sequentially measuring, using the brain activity detecting device, signals representing functional brain activities …"
b.	"calculating, from the time-sequentially measured signals, correlations of brain activities …"
c.	"calculating a reward value …"
d.	"presenting a visual stimulus …"
e.	"repeating the steps (a)–(d) …"
iv.	"at least one display"; the additional description of the information displayed on the display does not impose any structural limitations on the display itself

i.	fMRI data obtained from a subject when the subject is performing a task, and when the subject is not performing the task (0059–0061)
ii.	"a storage system comprising databases" (0026); "the model builder module generates model coefficients … which are stored in the database" (0027); the model is used for classification and/or prediction of a patient state (0052–0053), which constitutes being a "biomarker" of the patient state; "the different groups or classes may include, e.g., healthy brain vs. diseased brain classes" (0031); and "when performing a prediction process, the previously generated model is retrieved from a data storage, and the model is initialized with the target subject's current brain activity" (0059)
iii.	a processor that implements the data processing procedure (0072), which comprises
a.	acquiring "raw spatio-temporal datasets that are acquired by fMRI time series scans" (0026); "fMRI, for example, measures the hemodynamic response … related to neural activity in the brain or spinal cord of humans or other animals. … The local hemodynamic response to this oxygen utilization is an increase in blood flow to regions of increased neural activity" (0022)
b.	a "full spatio-temporal model represents brain activity that occurs in all regions of the subject's brain in response to the subject performing the given task" (0006); "a full auto regressive model of brain activity is obtained for a target subject performing a given task and reduced in form …. Subsequently, this reduced model representation can be used to predict future brain activity for the target subject while performing the same task without having to obtain a full scan" (0059); the model can be based on information from the subject, or 
c.	"an auto-regressive model can be used to predict the future time course of activities in different brain voxels" (0059); "the predicted brain activity can then be machine interpreted to provide real-time biofeedback to the target subject being scanned based on the predicted future brain activity" (0061); "the biofeedback may be provided to the subject based on the predicted future brain activity to provide an indication to the subject of the predicted future brain activity of the subject" (0007), so it constitutes "a reward value in accordance with degree [sic] of similarity of said calculated correlations to target correlations corresponding to said target attribute"
d.	"corrective biofeedback can be provided to the subject, such as a light or a sound" (0061); the system also includes "one or more mechanisms for providing results associated with the processing unit (for example, display or printer)" (0072)
e.	the process of analyzing brain activity and providing corrective feedback can be repeated (0061)
iv.	a workstation with a display (0072)
The only element of claim 1 that Cecchi does not teach is the "brain activity detecting device".  Cecchi teaches a "spatio-temporal dataset", which constitutes "signals indicative of brain activities in a resting state at a plurality of prescribed regions in a brain of a first subject", but does not actually teach the "device" that detects these signals.

i.	a scanner that detects fMRI activity (0189; 100 @ Fig. 1)
ii.	computer storage (0284)
iii.	a processor and software that implements the data processing procedure (0015), which includes
a.	"a series of reference scans collected during one or more background or rest conditions" (0465)
b.	"a physiological correlation map indicating the brain areas activated by a trial and showing the region of interest" (0319)
c.	"calculating activation metrics for activity measured for one or more regions of interest during each of several behaviors in a first subject; and comparing a set of calculated activation metrics corresponding to the set of behaviors and selecting a first subset of the activation metrics and their corresponding behaviors having a superior activation of the one or more regions of interest in that first subject; at a later time: (a) having a second subject perform a behavior adapted to selectively activate one or more regions of interest in the first subject; and (b) optionally communicating information to the second subject based on the measured brain activity in the first subject. …  In another variation, the first subject and the second subject are different subjects" (0059); "the present invention may be applied to any disease or condition involving inappropriate activity in one or more discretely localized brain region" (0192)
d.	"a display adapted to be viewable by the subject while brain activity measurements are being taken" (0015); "data obtained and processed from an 
e.	repeating the trials in one or more blocks, multiple blocks in one or more sessions, and multiple sessions on one or more days (0423)
iv.	a computer with a display (220 @ Fig. 4), separate from the display for the subject (210 @ Fig. 4)
The only element of claim 1 that deCharms does not teach is that the "one or more activity metrics" and associated "performance reward" are determined by "said discriminator".  But as explained above, an appropriate discriminator for determining brain activity metrics and performance rewards from brain imaging data is taught by Cecchi.
Neither Cecchi nor deCharms teaches that the resting state is a "default mode network" (see specification ¶ 0013).
Broyd teaches that "resting state activity [of the brain] has been termed the default-mode of brain activity to denote a state in which an individual is awake and alert, but not actively involved in an attention demanding or goal-directed task" (p. 280 § 1.1).  Broyd further teaches that "atypical patterns of DMN [default mode network] activity are apparent in a number of mental disorders, and are typically characterised by dysfunction of introspective mental processes" (p. 287 § 3.4) and that "the DMN may prove valuable in differential diagnosis, and provide an opportunity through which new and existing treatments may be explored" (p. 293 § 5.5).
Broyd teaches that the default mode network differs between healthy subjects and subjects with a mental disorder.  Cecchi teaches a system that teaches a subject to mimic desired brain activities by measuring the subject's brain activity using fMRI, comparing the subject's activity to a desired activity i.e. the system "affect[s] biological changes in a first subject's resting brain functioning".
Claims 2, 4, 5, 7 and 19 are directed to further limitations of how the discriminator is created; these do not impose any structural limitations on the system.  In particular, the manner in which the discriminator is generated does not limit "a storage device" that stores the discriminator.
With respect to claims 21 and 22, Cecchi teaches that the functions can be distributed among computers in a network in any manner (0066, 0072), and deCharms teaches that the method can be implemented using "one or more processors" (0015).
With respect to claim 26, Cecchi teaches that the fMRI data include recordings of periods when the subject is performing a task, and is not performing the task (0059–0061).  deCharms teaches that the fMRI data include data from rest periods and task periods (0338).  Broyd teaches that "resting state activity [of the brain] has been termed the default-mode of brain activity to denote a state in which an individual is awake and alert, but not actively involved in an attention demanding or goal-directed task" (p. 280 § 1.1).
An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to combine the brain "scanner" of deCharms with the brain image analysis system of Cecchi, because such a scanner is necessary to generate the brain image data needed by the system of Cecchi in the first place.  Given the similarities between the brain imaging and analysis systems of Cecchi and deCharms in the first place, 
Said practitioner also would have been motivated to use the system of Cecchi and deCharms to train a subject to generate brain activity that mimics the default mode network (i.e. "resting state") of a healthy subject, because Broyd teaches that the default mode networks of healthy subjects differ from those of subjects with mental disorders, and that this difference can serve as the basis for a therapeutic treatment.  Given that both Cecchi and deCharms teach that the systems can be used to differentiate between healthy and diseased subjects, and that they can further be used therapeutically to train subjects to mimic the brain patterns of healthy subjects, said practitioner would have readily predicted that the combination would result in a system that can be used to train a subject, who has a mental disorder, to mimic the brain activity patterns of the default mode network in a healthy subject.
The inventions are therefore prima facie obvious.

Claims 8, 9, 11, 15, 16, 23, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cecchi, et al. (US 2013/0034277; previously cited); deCharms (US 2002/0103429; previously cited); Hardoon, et al. (Machine Learning 2011; previously cited); Yamashita, et al. (NeuroImage 2008; previously cited); and Broyd, et al. (Neuroscience and Biobehavioral Reviews 2009).
The explanation of the correspondence among Cecchi, deCharms, Hardoon, Yamashita and the claim limitations is substantially similar to that presented in the previous Office action.
Claim 8 is directed to a system comprising (NB: the limitations are indexed differently below than they are in the claim):
a.	"a brain activity detecting device …"

c.	"one or more processors … configured to"
i.	"generate said discriminator from signals measured in advance …"; "said discriminator is configured to perform discrimination of a disease label indicating whether said first subject is health or a patient of a mental disorder"
ii.	"extract[] a contraction expression …"
iii.	"generating said discriminator by sparse logistic regression …"
iv.	"time-sequentially measuring, using the brain activity detecting device, signals representing functional brain activities …"
v.	"calculating, from the time-sequentially measured signals, correlations of brain activities …"
vi.	"calculating a reward value …"
vii.	"presenting a visual stimulus …"
viii.	"repeating the steps (a)–(d) …"
d.	"at least one display"; the additional description of the information displayed on the display does not impose any structural limitations on the display itself
With respect to claim 8, Cecchi teaches a method of modeling, classifying and predicting brain activity from brain imaging data, comprising:
a.	—
b.	"a storage system comprising databases" (0026)
c.	a processor that implements the data processing procedure (0072), which comprises
i.	generating a mathematical model that correlates fMRI data from multiple subjects with mental or cognitive states of those subjects (0024–0025, 0029–0030), and that can be used for classification and/or prediction of those mental 
ii.	"a full auto regressive model of brain activity is obtained for a target subject performing a given task and reduced in form …. Subsequently, this reduced model representation can be used to predict future brain activity for the target subject while performing the same task without having to obtain a full scan" (0059)
iii.	—
iv.	acquiring "raw spatio-temporal datasets that are acquired by fMRI time series scans" (0026); "fMRI, for example, measures the hemodynamic response … related to neural activity in the brain or spinal cord of humans or other animals. … The local hemodynamic response to this oxygen utilization is an increase in blood flow to regions of increased neural activity" (0022)
v.	a "full spatio-temporal model represents brain activity that occurs in all regions of the subject's brain in response to the subject performing the given task" (0006); "a full auto regressive model of brain activity is obtained for a target subject performing a given task and reduced in form …. Subsequently, this reduced model representation can be used to predict future brain activity for the target subject while performing the same task without having to obtain a full scan" (0059); the model can be based on information from the subject, or from other subjects associated with particular classes (0057); "the dimensionality of the full brain model may be reduced by eliminating weak links between voxel in the node graph" (0049)
sic] of similarity of said calculated correlations to target correlations corresponding to said target attribute"
vii.	"corrective biofeedback can be provided to the subject, such as a light or a sound" (0061)
viii.	the process of analyzing brain activity and providing corrective feedback can be repeated (0061)
d.	a workstation with a display (0072)
Cecchi does not teach is the "brain activity detecting device".  Cecchi teaches a "spatio-temporal dataset", which constitutes "signals indicative of brain activities in a resting state at a plurality of prescribed regions in a brain of a first subject", but does not actually teach the "device" that detects these signals.
deCharms teaches a system that acquires, analyzes and classifies imaging data from a brain, comprising:
a.	a scanner that detects fMRI activity (0189; 100 @ Fig. 1)
b.	computer storage (0284)
c.	a processor and software that implements the data processing procedure (0015), which includes

ii.	—
iii.	—
iv.	"a physiological correlation map indicating the brain areas activated by a trial and showing the region of interest" (0319)
v.	"calculating activation metrics for activity measured for one or more regions of interest during each of several behaviors in a first subject; and comparing a set of calculated activation metrics corresponding to the set of behaviors and selecting a first subset of the activation metrics and their corresponding behaviors having a superior activation of the one or more regions of interest in that first subject; at a later time: (a) having a second subject perform a behavior adapted to selectively activate one or more regions of interest in the first subject; and (b) optionally communicating information to the second subject based on the measured brain activity in the first subject. …  In another variation, the first subject and the second subject are different subjects" (0059); "[a] type of activity metric that may be computed is a correlation metric. Correlation metrics can be computed that correspond to the correlation between the activity of two voxels, or two regions of interest over time" (0485)
vi.	"determining when the one or more activity metrics satisfy a predetermined condition; and communicating a performance reward to the subject" (0040)
vii.	"these display [sic] may all be used to inform a subject of their physiological activation" (0320); "another type of display panel is a Reward information panel" (0544)

d.	a computer with a display (220 @ Fig. 4), separate from the display for the subject (210 @ Fig. 4)
Cecchi teaches that a brain activation model can be reduced (i.e. the number of features contracted by excluding irrelevant features), but neither Cecchi nor deCharms teaches that "said contraction expression corresponds to non-diagonal elements being sparsely extracted based on a result obtained by regularized canonical correlation analysis …".
Hardoon teaches sparse canonical correlation analysis (SCCA), which includes a regularization term (p. 336, eqn. 4); i.e. it is a "regularized canonical correlation analysis".  Hardoon teaches that SCCA "uses as few relevant features as possible to explain as much correlation as possible" (mid. of p. 332), and that one of the problems to which it can be applied is selecting relevant voxels from fMRI data that are correlated with stimuli (mid. of p. 334).  Because SCCA maximizes the correlation between paired variables (p. 331 § 1), it operates "with respect to non-diagonal elements of correlation matrix [sic]", and when applied to the problem of identifying relevant voxels in fMRI data, the correlation matrix is a "correlation matrix of brain activities at [a] plurality of prescribed regions of [] subjects and [] attributes of [the] subjects", these being the paired variables.  The relevant voxels or features identified by SCCA "correspond[] to non-diagonal elements being sparsely extracted".
None of Cecchi, deCharms or Hardoon teaches "generating said discriminator by a sparse logistic regression on the extracted contraction expression …".
Yamashita teaches performing sparse logistic regression (SLR) on fMRI data to classify fMRI activation patterns (Abstract).  Yamashita teaches that "SLR provides a robust method for fMRI decoding and can also serve as a stand-alone tool for voxel selection" (Abstract).  Yamashita uses "automatic i.e. voxels) that are relevantly correlated with the brain activities (p. 1416 § "Automatic relevance determination").
None of Cecchi, deCharms, Hardoon or Yamashita teaches that the resting state is a "default mode network" (see specification ¶ 0013).
Broyd teaches that "resting state activity [of the brain] has been termed the default-mode of brain activity to denote a state in which an individual is awake and alert, but not actively involved in an attention demanding or goal-directed task" (p. 280 § 1.1).  Broyd further teaches that "atypical patterns of DMN [default mode network] activity are apparent in a number of mental disorders, and are typically characterised by dysfunction of introspective mental processes" (p. 287 § 3.4) and that "the DMN may prove valuable in differential diagnosis, and provide an opportunity through which new and existing treatments may be explored" (p. 293 § 5.5).
Broyd teaches that the default mode network differs between healthy subjects and subjects with a mental disorder.  Cecchi teaches a system that teaches a subject to mimic desired brain activities by measuring the subject's brain activity using fMRI, comparing the subject's activity to a desired activity pattern, and providing the subject with feedback about how closely the subject's brain activity matches the desired activity pattern; this system can advantageously be used for therapeutic purposes.  So in combination, Cecchi, deCharms and Broyd teach a system in which the desired brain activity pattern is the default mode network of a healthy subject, and the patient being treated learns to mimic the default node network of the healthy patient; i.e. the system "affect[s] biological changes in a first subject's resting brain functioning".
With respect to claim 9, deCharms teaches that the scanner can include multiple sets of RF coils (i.e. "measuring devices") to scan several subjects simultaneously (0759), and Cecchi (0058), deCharms (0207) and Yamashita (p. 1419 § "Data acquisition") all teach generating the fMRI activation model using data from a plurality of subjects.

With respect to claim 15, Cecchi teaches that the classifier can be train to distinguish between diseased and normal brain states (0031).
With respect to claim 16, Hardoon teaches that the regularization is L1 regularization (p. 336, eqn. 4).
With respect to claims 23 and 24, Cecchi teaches that the functions can be distributed among computers in a network in any manner (0066, 0072), and deCharms teaches that the method can be implemented using "one or more processors" (0015).
With respect to claim 27, Cecchi teaches that the fMRI data include recordings of periods when the subject is performing a task, and is not performing the task (0059–0061).  deCharms teaches that the fMRI data include data from rest periods and task periods (0338).  Broyd teaches that "resting state activity [of the brain] has been termed the default-mode of brain activity to denote a state in which an individual is awake and alert, but not actively involved in an attention demanding or goal-directed task" (p. 280 § 1.1).
An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to combine the brain "scanner" of deCharms with the brain image analysis system of Cecchi, because such a scanner is necessary to generate the brain image data needed by the system of Cecchi in the first place.  Given the similarities between the brain imaging and analysis systems of Cecchi and deCharms in the first place, 
Prior to the time of invention, said practitioner also would have been motivated to modify the method of Cecchi and deCharms to use SLR, as taught by Yamashita, to generate the autoregressive classification model, because Yamashita teaches that SLR is an advantageous method for classification of fMRI data.  Said practitioner would have been further motivated to modify the method of Yamashita to use SCCA, as taught by Hardoon, to select the relevant features in the SLR model, because Hardoon teaches that SCCA is an advantageous feature selection algorithm for fMRI data.  Given that all of these references are directed to selecting features from fMRI data and generating feature-reduced classifiers, said practitioner would have readily predicted that the modifications would successfully result in a method of analyzing fMRI data using a SLR model having features selected by SCCA.
Said practitioner also would have been motivated to use the system of Cecchi, deCharms, Yamashita and Hardoon to train a subject to generate brain activity that mimics the default mode network (i.e. "resting state") of a healthy subject, because Broyd teaches that the default mode networks of healthy subjects differ from those of subjects with mental disorders, and that this difference can serve as the basis for a therapeutic treatment.  Given that both Cecchi and deCharms teach that the systems can be used to differentiate between healthy and diseased subjects, and that they can further be used therapeutically to train subjects to mimic the brain patterns of healthy subjects, said practitioner would have readily predicted that the combination would result in a system that can be used to train a subject, who has a mental disorder, to mimic the brain activity patterns of the default mode network in a healthy subject.
The invention is therefore prima facie obvious.
25 is rejected under 35 U.S.C. 103 as being unpatentable over Cecchi, et al. (US 2013/0034277; previously cited); Yamashita, et al. (NeuroImage 2008; previously cited); Hardoon, et al. (Machine Learning 2011; previously cited); and Broyd, et al. (Neuroscience and Biobehavioral Reviews 2009).
The explanation of the correspondence among Cecchi, Hardoon, Yamashita and the claim limitations is substantially similar to that presented in the previous Office action.
Claim 25 is directed to a method comprising:
i.	"generating a discriminator, that serves as a biomarker for a target resting brain state, from brain activity signals …"
ii.	"storing information that specifies a discriminator …"
iii.	"performing a connectivity neurofeedback process … by"
a.	"time-sequentially measuring brain activity signals …"
b.	"calculating, from the time-sequentially measured signals, correlations …"
c.	"executing a discriminator …"; "said discriminator is configured to perform discrimination of a disease label indicating whether said first subject is health or a patient of a mental disorder"
d.	"calculating a reward value …"
e.	"presenting a visual stimulus …"
f.	"repeating steps (a)–(e) a predefined number of times"
Cecchi teaches a method of modeling, classifying and predicting brain activity from brain imaging data, comprising:
i.	generating a mathematical model that correlates fMRI data from multiple subjects with mental or cognitive states of those subjects (0024–0025, 0029–0030), and that can be used for classification and/or prediction of those mental or cognitive states from 
ii.	storing the model in a storage system (0026–0027)
iii.	providing real-time therapeutic biofeedback (0061) by a method comprising
a.	obtaining fMRI data from a subject (0052)
b.	using the mathematical model to determine the similarity between the fMRI data from the subject and fMRI data from other subjects in various classes (0056)
c.	using the similarity to determine the class to which the subject being tested is most similar (0057–0058); one of the class sets can be "healthy brain vs. diseased brain classes" (0031)
d.	based on the classification, "an auto-regressive model can be used to predict the future time course of activities in different brain voxels" (0059); "the predicted brain activity can then be machine interpreted to provide real-time biofeedback to the target subject being scanned based on the predicted future brain activity" (0061); "the biofeedback may be provided to the subject based on the predicted future brain activity to provide an indication to the subject of 
e.	"corrective biofeedback can be provided to the subject, such as a light or a sound" (0061)
f.	the process of analyzing brain activity and providing corrective feedback can be repeated (0061)
Cecchi does not teach that "said generating and discriminator includes performing sparse logistic regression on a contraction expression …".
Yamashita teaches performing sparse logistic regression (SLR) on fMRI data to classify fMRI activation patterns (Abstract).  Yamashita teaches that "SLR provides a robust method for fMRI decoding and can also serve as a stand-alone tool for voxel selection" (Abstract).  Yamashita uses "automatic relevance determination" to identify features (i.e. voxels) that are relevantly correlated with the brain activities (p. 1416 § "Automatic relevance determination"), whereas in the claimed inventions, the features for classification are "obtained by regularized canonical correlation analysis".
Hardoon teaches sparse canonical correlation analysis (SCCA), which includes a regularization term (p. 336, eqn. 4); i.e. it is a "regularized canonical correlation analysis".  Hardoon teaches that SCCA "uses as few relevant features as possible to explain as much correlation as possible" (mid. of p. 332), and that one of the problems to which it can be applied is selecting relevant voxels from fMRI data that are correlated with stimuli (mid. of p. 334).  Because SCCA maximizes the correlation between paired variables (p. 331 § 1), it operates "with respect to non-diagonal elements of correlation matrix [sic]", and when applied to the problem of identifying relevant voxels in fMRI data, the correlation matrix is a "correlation matrix of brain activities at [a] plurality of prescribed regions of [] subjects and [] attributes 
None of Cecchi, Hardoon or Yamashita teaches that the resting state is a "default mode network" (see specification ¶ 0013).
Broyd teaches that "resting state activity [of the brain] has been termed the default-mode of brain activity to denote a state in which an individual is awake and alert, but not actively involved in an attention demanding or goal-directed task" (p. 280 § 1.1).  Broyd further teaches that "atypical patterns of DMN [default mode network] activity are apparent in a number of mental disorders, and are typically characterised by dysfunction of introspective mental processes" (p. 287 § 3.4) and that "the DMN may prove valuable in differential diagnosis, and provide an opportunity through which new and existing treatments may be explored" (p. 293 § 5.5).
Broyd teaches that the default mode network differs between healthy subjects and subjects with a mental disorder.  Cecchi teaches a system that teaches a subject to mimic desired brain activities by measuring the subject's brain activity using fMRI, comparing the subject's activity to a desired activity pattern, and providing the subject with feedback about how closely the subject's brain activity matches the desired activity pattern; this system can advantageously be used for therapeutic purposes.  So in combination, Cecchi and Broyd teach a system in which the desired brain activity pattern is the default mode network of a healthy subject, and the patient being treated learns to mimic the default node network of the healthy patient; i.e. the system "affect[s] biological changes in a first subject's resting brain functioning".
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to modify the method of Cecchi to use SLR, as taught by Yamashita, to generate the autoregressive classification 
Said practitioner also would have been motivated to use the system of Cecchi, Yamashita and Hardoon to train a subject to generate brain activity that mimics the default mode network (i.e. "resting state") of a healthy subject, because Broyd teaches that the default mode networks of healthy subjects differ from those of subjects with mental disorders, and that this difference can serve as the basis for a therapeutic treatment.  Given that Cecchi teaches that the systems can be used to differentiate between healthy and diseased subjects, and that it can further be used therapeutically to train subjects to mimic the brain patterns of healthy subjects, said practitioner would have readily predicted that the combination would result in a system that can be used to train a subject, who has a mental disorder, to mimic the brain activity patterns of the default mode network in a healthy subject.
The invention is therefore prima facie obvious.

Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, because the references teach various aspects of default mode networks in mental disorders or psychiatric diseases, and brain activity training for therapeutic purposes.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631